Citation Nr: 0908442	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal of the rating issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a June 2006 determination, the Social Security 
Administration (SSA) found that the Veteran had been under a 
disability as defined in the Social Security Act since 
February 2002.  In the decision, the Administrative Law Judge 
noted that the Veteran's disabilities included multilevel 
disc disease and facet hypertrophy of the lumbar spine.  
Several other disabilities were also noted.  As records 
supportive of the Veteran's claims might be in the possession 
of the SSA, the AOJ should obtain any records pertaining to 
the Veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.

Accordingly, the case is REMANDED for the following action:

Obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

In reaching the determination to Remand, the Board is fully 
aware that the veteran is at the maximum evaluation for 
limitation of motion, but not at the maximum under the 
diagnostic code.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




